Citation Nr: 0105062	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Finality of an October 5, 1995, rating decision.

2.  Other issues to be clarified. 


REPRESENTATION

Appellant represented by:	Debbra J. Gottschalk, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955 with subsequent periods of active duty for 
training and inactive duty training. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In the veteran's substantive appeal, he requested a BVA 
hearing at the RO.  He was scheduled for a hearing in June 
2000, but in April 2000, he notified the RO that he wished to 
cancel that hearing.  


FINDINGS OF FACT

1.  In a May 1993 BVA decision, the Board denied the 
veteran's claims for service connection for residuals of a 
low back disorder, residuals of left rib fractures, bilateral 
hearing loss, and an eye disorder. 

2.  In a February 1995 Memorandum decision, the Court 
affirmed the May 1993 BVA decision with respect to the back 
claim, but vacated the BVA decision with respect to the 
claims for service connection for residuals of left rib 
fractures, bilateral hearing loss, and an eye disorder on the 
basis that those claims were not well-grounded.

3.  In a September 1995 BVA decision (in accordance with the 
February 1995 Court decision), the Board determined that the 
claims for service connection for residuals of left rib 
fractures, bilateral hearing loss, and an eye disorder, were 
not well-grounded.  

4.  By rating decision dated October 4, 1995, the RO found 
the claims for service connection for residuals of left rib 
fractures, bilateral hearing loss, and an eye disorder to be 
not well-grounded indicating that it was implementing the 
September 1995 Board decision. 


CONCLUSION OF LAW

The October 4, 1995, rating decision which effectively 
implemented the September 1995 Board decision which was 
issued in compliance with the February 1995 Court decision is 
not appealable.  38 U.S.C.A. §§ 7104, 7105, 7266, 7291 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 
20.1104 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal appears to have developed out of some confusion 
over various procedural matters, particularly involving 
finality of former rating decisions, Board decisions, and 
decisions by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter "the Court"). 

In order to properly understand the context of this appeal, a 
brief history of this appeal is set forth, as follows.  

In a May 1993 BVA decision, the Board denied the veteran's 
claims for service connection for residuals of a low back 
disorder, residuals of left rib fractures, bilateral hearing 
loss, and an eye disorder.  That decision essentially 
subsumed prior rating decisions dated in August 1990, October 
1990, December 1990, and February 1992.  The veteran appealed 
the May 1993 BVA decision to the Court.  In a February 1995 
Memorandum decision, the Court affirmed the BVA decision with 
respect to the back claim, but vacated the BVA decision with 
respect to the claims for service connection for residuals of 
left rib fractures, bilateral hearing loss, and an eye 
disorder.  The Court found that those claims should have been 
denied on the basis that they were not well-grounded, as 
opposed to on the merits, which was the basis for the Board's 
May 1993 denial.  In compliance with the Court's decision, in 
a September 1995 BVA decision, the Board denied claims for 
service connection for residuals of left rib fractures, 
bilateral hearing loss, and an eye disorder, as not well-
grounded.  

By VA letter dated in September 1995, the veteran was 
notified of the September 1995 BVA decision, as well as his 
appellate rights, but according to information in the claims 
file, he did not file a Notice of Appeal to the Court.  By 
rating decision dated October 4, 1995, the RO also found the 
claims to be not well-grounded and indicated that it was 
implementing the Board's decision in that regard. 

In December 1996, the RO received a letter from the veteran 
in which he expressed disagreement with the BVA decision.  
Although he did not expressly indicate which BVA decision, it 
is presumed that he was referring to the September 1995 
decision.  The veteran referenced his back disorder in that 
statement, but not the other disabilities.  The RO responded 
to that letter with a letter dated in January 1997, 
explaining to the veteran that they had no authority to 
comment on the reasons for a decision made by the BVA.  The 
RO pointed out to the veteran that he had a period of 120 
days to file an appeal to the Court, but that time period had 
expired.

In December 1996, and January 1997, the veteran submitted 
additional medical evidence to the RO in support of his back 
disorder.  In light of that evidence, in a February 1997 
rating decision, the RO determined that new and material 
evidence had not been presented to reopen a claim for service 
connection for a low back injury.  Following receipt of yet 
additional medical evidence, the RO again determined in a 
March 1997 rating decision that no new and material evidence 
had been presented to reopen a claim for service connection 
for a low back injury.  

In May 1997, the veteran submitted a letter to the RO in 
which he presented approximately 10 questions regarding past 
actions by the RO, the BVA, and the Court.  Essentially, the 
veteran sought clarification as to why certain conclusions 
had been reached.  In response to that letter, the RO sent 
the veteran a letter of explanation in October 1997.  The RO 
explained to the veteran that the decision by the Court was 
final and unappealable.  The RO further explained that the 
Board decision dated in September 1995, which implemented the 
Court's February 1995 decision, was also final.  Finally, the 
RO explained that in order to reopen his claims for service 
connection, new and material evidence was required.

In November 1997, the veteran submitted a statement, which 
reads as follows "I am in disagreement with your decision in 
1995, 1996, and your latest decision of October 15, 1997."  
He further stated that "I am now appealing this decision of 
the R.O. starting in 1995."  "I am appealing this to the 
B.V.A."

The RO responded to the foregoing statement in December 1997, 
informing the veteran that as had been previously explained 
to them in the October 1997 letter, the decisions made in 
1995 and 1996 were all final and unappealable.  The RO 
further stated that the only appealable issue was the 
decision of March 31, 1997, and that if the veteran wished to 
appeal that decision, he must specifically inform the RO of 
disagreement with that decision.  

In February 1998, the veteran submitted a statement in which 
he reiterated that he disagreed with the RO's statement that 
the BVA and Court decisions were final and unappealable.  
Moreover, the veteran clarified that in his November 1997 
statement, he was not disagreeing with the BVA or Court 
decisions, but rather, was disagreeing with "the decision 
made by the Muskogee Regional Office in 1995, 1996 and 1997, 
and questions we have been trying to get the R.O. to answer 
since December 29, 1988."  Further, he stated that he wished 
to "appeal the R.O. decisions of 1995, 1996 and 1997, and 
the fact that the RO refuses to answer my questions." 

In response to the foregoing, in a February 1998 letter, the 
RO advised the veteran that the RO had no authority over 
decisions rendered by the Court, and that decisions by the 
BVA were final and binding on the RO unless new and material 
evidence was presented to reopen the claim.  In a July 1998 
Report of Contact, the RO called the veteran's attorney and 
explained the foregoing.  

In September 1998, the RO issued a statement of the case 
regarding whether the decisions of 1995, 1996, and 1997, were 
correctly characterized as final decisions.  The veteran 
filed a timely substantive appeal.

All questions subject to decision by the Secretary of the VA 
shall be subject to review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.  In order to 
obtain review by the Court of a final Board decision, a 
person adversely affected by such decision shall file a 
notice of appeal with the Court within 120 days after the 
date on which notice of the decision is mailed.  38 U.S.C.A. 
§ 7266(a).  A decision by the Court shall become final upon 
the expiration of the time allowed for filing a notice of 
appeal from such decision to the United States Court of 
Appeals for the Federal Circuit, if no such notice is duly 
filed within such time.  If a notice is filed, the decision 
shall become final under certain circumstances set forth in 
38 U.S.C.A. § 7291(a).  

After reviewing the confusing procedural history in this 
case, the Board concludes that the October 4, 1995, rating 
decision (which essentially was issued to implement the 
September 1995 Board decision which in turn was issued to 
comply with the Court's February 1995 decision) is final.  
The Court's decision was binding on the Board, and the Board 
duly issued its September 1995 decision based on the Court's 
direction.  The record does not show that the veteran 
appealed Court's February 1995 decision to the United States 
Court of Appeals for the Federal Circuit.  Accordingly, the 
February 1995 Court decision is final  As the September 1995 
Board decision and the October 4, 1995, RO decision 
essentially were issued to give effect to the February 1995 
Court decision (which is final), they cannot in turn be 
appealed since to allow an appeal would have the effect of 
allowing the Board to review a decision of the Court.



ORDER

The February 1995 Court decision, the September 1995 Board 
decision, and the October 4, 1995, RO decision are all final.  
To this extent, the appeal is denied. 


REMAND

The various statements and assertions advanced by the veteran 
implicitly show that he is still attempting to received 
service connection for various disabilities.  As there are 
prior final decisions involved, the provisions of 38 U.S.C.A. 
§ 5108 regarding the need for new and material evidence must 
be considered as to any issues which are subject to a prior 
final decision.  

The Board notes here that additional evidence pertinent to 
the back issue was received in October 2000, and additional 
contentions were received from the veteran in November 2000.  

In order to ensure that the veteran is afforded due process 
of law with regard to any additional claims, the Board 
believes further action at the RO level is necessary. 

Accordingly, the case is REMANDED to the Board for the 
following actions:

1.  The RO should review the claims file 
and determine whether appeals have been 
initiated from any rating decisions 
subsequent to the October 4, 1995, rating 
decision.  As to any appeal which has 
been initiated, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case setting forth applicable laws and 
regulations and explaining whether the 
claim or claims is being reviewed de novo 
or under the new and material evidence 
standard.  Any prior final decisions 
should be clearly identified.  The 
veteran and his representative should be 
informed of the necessity of filing a 
timely substantive appeal if the veteran 
wishes to complete an appeal as to any 
issue(s).

2.  If the RO determines that an appeal 
has not been initiated as to a particular 
claimed issue, the it should determine 
whether any statements by the veteran or 
his representative constitute new claims 
or requests to reopen.  Appropriate 
action to develop and adjudicate any such 
claims or requests to reopen should be 
undertaken.  

3.  With regard to all actions 
undertaken, the RO should consider the 
applicability of the newly enacted 
Veterans Claims Assistance Act of 2000.   

After completion of the above, if any issue or issues is 
properly in appellate status, the case should be returned to 
the Board for appellate review.  The veteran and his 
representative have the right to submit additional evidence 
and argument in connection with the matters addressed by the 
Board in this remand.  The purpose of this remand is to 
ensure that the veteran is afforded due process of law and to 
clarify whether any additional issues are in appellate 
status. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 


